Citation Nr: 0935866	
Decision Date: 09/22/09    Archive Date: 10/02/09

DOCKET NO.  05-25 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a back disorder.


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel





INTRODUCTION

The Veteran served on active duty from July 1976 to July 
1979.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the Veteran's claim for service 
connection for a back disorder.  The Veteran disagreed and 
perfected an appeal.

In a February 2008 decision, the Board remanded the Veteran's 
claim for further evidentiary and procedural development.

Issues not on appeal

The February 2007 Board decision also remanded issues of 
entitlement to service connection for a hernia and a right 
knee disorder.  In a July 2009 rating decision, the Appeals 
Management Center (AMC) granted service connection for the 
right knee and hernia disabilities.  There is nothing in the 
record which indicates that the Veteran has disagreed with 
the effective date or disability rating assigned in that 
rating decision.  Thus, the issues are not in appellate 
status.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997) [where an appealed claim for service connection is 
granted during the pendency of the appeal, a second Notice of 
Disagreement must thereafter be timely filed to initiate 
appellate review of "downstream" issues such as the 
compensation level assigned for the disability or the 
effective date of service connection].


FINDINGS OF FACT

A preponderance of the competent medical and other evidence 
supports a conclusion that the Veteran's current back 
disorder is unrelated to his active duty service or related 
to his service-connected right knee disability.


CONCLUSION OF LAW

Entitlement to service connection for a back disorder is not 
warranted.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that his low back condition is due to 
his service-connected right knee disability.  He essentially 
argues that his knee condition forces him to walk in a manner 
that has caused his low back disorder.

The Board will first address preliminary matters and then 
render a decision on the issue on appeal.

Stegall concerns

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United 
States Court of Appeals for Veterans Claims (the Court) held 
that compliance with remand instructions is neither optional 
nor discretionary.  The Court further held that the Board 
errs as a matter of law when it fails to ensure compliance 
with remand orders.

As noted above, the Board remanded the Veteran's claim for 
further procedural and evidentiary development.  
Specifically, the Board ordered VBA to provide the Veteran 
with all legally required notice; obtain all VA outpatient 
records from 1979 through 2003 and from March 2005; and, to 
provide the Veteran with an orthopedic examination to 
determine whether his current back condition is related to 
his active duty service.

Although VBA is required to comply with remand orders, it is 
substantial compliance, not absolute compliance that is 
required.  See Dyment v. West, 13 Vet.App. 141, 146-47 (1999) 
(holding that there was no Stegall violation when the 
examiner made the ultimate determination required by the 
Board's remand, because such determination "more that 
substantially complied with the Board's remand order").  In 
this case, as is more thoroughly described below, the Veteran 
has been provided all legally required notice regarding his 
claim for entitlement to service connection for a back 
disorder.  The record indicates that AMC has obtained all VA 
treatment records, and further indicates that the Veteran was 
examined by an orthopedic surgeon in January 2009.  The 
examiner provided an opinion whether the Veteran's current 
back condition was related to his military service.  Thus, 
the Board finds that AMC substantially complied with the 
February 2008 remand order.

Duties to notify and assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1).  

In this case, VBA provided the Veteran with notice in letters 
dated September 2003, December 2004, September 2006 and April 
2008.  The notice letters informed the Veteran that to 
substantiate a claim for service connection the record 
evidence needed to show that she had an injury in military 
service or a disease that began in or was made worse during 
military service or an event in service causing injury or 
disease; a current physical or mental disability; and, a 
relationship between the current disability and an injury, 
disease or event in military service.  The Veteran was 
further notified in the December 2004 and April 2008 letters 
that to substantiate a secondary service connection claim, 
there must be evidence of a service-connected disability and 
medical evidence showing a nexus between the current disorder 
and the service-connected disability.

In addition, the Veteran was notified in all notice letters 
that VA would make reasonable efforts to help him obtain 
evidence necessary to support him claim, including requests 
for any pertinent records held by Federal agencies, such as 
military records, and VA medical records. The Veteran was 
also informed that a medical examination would be provided or 
that a medical opinion would be obtained if it was determined 
that such evidence was necessary to make a decision on him 
claim.  

Further, the Board notes that the Veteran was informed in the 
April 2008 notice letter of how VA determines a disability 
rating and an effective date in accordance with the Court's 
holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

All notices were prior to the date of the last adjudication 
of the Veteran's claim in July 2009.  Thus, the Veteran had a 
meaningful opportunity to participate in the adjudication of 
her service connection claim.  See Overton v. Nicholson, 20 
Vet. App. 427, 435 (2006).  See also Mayfield v. Nicholson, 
499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV) (where the 
Federal Circuit Court held that a SOC or supplemental SOC 
(SSOC) can constitute a "readjudication decision" that 
complies with all applicable due process and notification 
requirements if adequate VCAA notice is provided prior to the 
SOC or SSOC.  As a matter of law, the provision of adequate 
VCAA notice prior to a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication.  Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).  

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The RO has obtained the Veteran's 
service treatment records, all pertinent VA medical records, 
and all private medical records identified by the Veteran.  
In addition, the Board has obtained records from the Social 
Security Administration.  The Veteran has received medical 
examinations pertaining to his claim including that provided 
in January 2009.  

VA has further assisted the Veteran throughout the course of 
this appeal by providing him with statements of the case 
which informed her of the laws and regulations relevant to 
his claim.  

For these reasons, the Board concludes that VA has fulfilled 
the duty to assist the Veteran in this case.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  The Board observes that the Veteran indicated in his 
July 2005 VA Form 9 substantive appeal that he wanted to 
present testimony at a hearing before a Veterans Law Judge.  
However, the record indicates that the Veteran did not appear 
at the hearing and the record does not include any showing 
that the Veteran missed the hearing for good cause or sought 
a new hearing.

The Board will therefore proceed to a decision on the merits.  

Relevant law and regulations
Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2008).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).



Service connection - secondary

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury. 38 C.F.R. § 3.310(a) 
(2008).  See Harder v. Brown, 5 Vet. App. 183, 187 (1993).  
Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability. See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Analysis

The Veteran has contended that his current back disorder was 
caused when he fell into a foxhole during maneuvers while on 
active duty.  He also has contended that his right knee 
injury, incurred in the same incident, has further aggravated 
the back condition because of the gait it caused.  The 
Veteran seeks service connection.

In Schroeder v. West, the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) concluded that a 
"claim" should be defined broadly as an application for 
benefits for a current disability. See Schroeder v. West, 212 
F.3d 1265, 1269 (Fed.Cir. 2000); see also Rodriguez v. West, 
189 F.3d 1351, 1353 (Fed.Cir. 1999). The Court applied this 
definition of a "claim" in Bingham v. Principi, 18 Vet. App. 
470, 474 (2004), holding that "direct and presumptive service 
connection are, by definition, two means (i.e., two theories) 
by which to reach the same end, namely service connection," 
and that it therefore "follows logically that the appellant, 
in seeking service connection . . . did not file two separate 
claims" but rather one claim.  Id.  In Roebuck v. Nicholson, 
20 Vet. App. 307 (2006), the Court held that although there 
may be multiple theories or means of establishing entitlement 
to a benefit for a disability, if the theories all pertain to 
the same benefit for the same disability, they constitute the 
same claim.  

As indicated above, the Veteran has essentially contended 
that he is entitled to service connection for his back 
disorder under both a direct service connection theory and a 
secondary service connection theory.  The Board will address 
each in turn.

Direct service connection

As noted above, in order to establish service connection for 
a claimed disorder, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson supra.  The Board will 
address each element in turn.

With regard to element (1), the record includes the December 
2003 diagnosis by Dr. L.N. of degenerative disc disease of 
the lumbar spine.  In addition, the January 2009 VA examiner 
diagnosed the Veteran's condition as degenerative disc 
disease with loss of disc space on every level of 
lumbosacaral spine except for L4-L5, and grade I 
spondylolisthesis at L5-S1.  Thus, element (1) is satisfied.

With regard to element (2), the record includes the Veteran's 
service treatment records which show a March 8, 1977, injury 
to the Veteran's knee caused by a fall into a foxhole.  
Additionally, there is a November 9, 1978 entry indicating 
the Veteran complained of low back pain.  Upon physical 
examination, the examiner noted the Veteran had a tender 
coccyx but otherwise the back was unremarkable.  The examiner 
noted an impression of "contusion."  There is no further 
note of treatment or complaint of the Veteran's low back.  

Neither is there anything in the record indicating the 
Veteran had a back disorder after service.  Indeed, the first 
evidence of a back condition in the record is the July 1996 
medical report of Dr. S.S. who diagnosed the Veteran with 
"acute thoracic and lumbar strain."  Moreover, the Veteran 
did not claim a back disorder in his May 1999 claim and only 
referred to it as a secondary claim in his August 2003 claim.

It appears from the record that the Veteran's tender back in 
November 1978 resolved.  There are no medical records stating 
that the pain was chronic and continued after service.  
Hence, the Board finds that Hickson element (2) is not 
satisfied.  The Veteran's claim fails on that basis alone, 
however the Board will address element (3) in the 
alternative.  See Luallen v. Brown, 8 Vet. App. 92, 95-6 
(1995), citing Holbrook v. Brown, 8 Vet. App. 91, 92 (1995) 
[the Board has the fundamental authority to decide a claim in 
the alternative].

With regard to element (3), the January 2009 VA examiner 
reported that "there is no evidence in his history or 
physical that his back examination is service related or 
service aggravated . . . his back condition appears to be a 
separate and unique condition which does not appear to be 
related to any injury sustained in the military."  The 
examiner concluded that the Veteran's back condition "is not 
at least as likely as not related to any activity or injury 
sustained during his tour of duty in the military."  There 
is no other medical evidence of record indicating otherwise.

To the extent that the Veteran's statements can be construed 
as evidence of a nexus between his injury in service and his 
current condition, the Board finds that such statements have 
no probative value.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) 
[competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].  There is nothing of record indicating the Veteran 
has the requisite training or experience to render a medical 
nexus opinion.

Thus, the Board finds that the Veteran's claim also fails for 
lack of evidence in satisfaction of Hickson element (3).



Secondary service connection

As noted above, in order to prevail on the issue of 
entitlement to secondary service connection, there must be 
(1) evidence of a current disability; (2) evidence of a 
service-connected disability; and (3) medical nexus evidence 
establishing a connection between the service-connected 
disability and the current disability. See Wallin supra.  The 
Board will address each element in turn.

As above, there is evidence of a current degenerative disc 
disease condition, and there is evidence that the Veteran is 
service-connected for a right knee disability.  Thus, 
elements (1) and (2) are satisfied.

With regard to element (3), the Board observes that the 
January 2009 examiner also determined that there is no 
relationship between the Veteran's right knee disability and 
his current back condition.  The examiner stated that "there 
is no evidence in his history or physical that his back 
examination is service related or service aggravated and it 
does not appear to be related at all to his right knee 
injury."  As noted above, the examiner also stated that the 
Veteran's back condition does not "appear to be related to 
any injury sustained in the military."  Thus, the examiner 
found there is no nexus between the Veteran's right knee and 
back conditions.

Again, to the extent that the Veteran's statements can be 
construed to be statements showing such a nexus, the Board 
finds that he is unqualified to make such a statement.  Thus, 
his statements are not probative and are outweighed by the 
medical evidence of record.

For those reasons, the Board finds that the Veteran's claim 
is not supported by the evidence of record, and his claim for 
service connection for a back condition is not warranted.



Additional issue

The medical evidence of record shows that the Veteran was 
diagnosed with scoliosis of the lumbar spine.  See, for 
example, the September 2003 letter from Dr. H.G.  The Board 
observes that the January 2009 examiner also noted 
"thoracolumbar scoliosis" and "grade 1 spondylolisthesis," 
but still opined that the Veteran's back condition was 
unrelated to "any activity or injury sustained during his 
tour of duty."  For those reasons, the Board also finds that 
to the extent that the Veteran's claim can be construed to be 
a claim for entitlement to service connection for the 
scoliosis condition, the claim fails because of the lack of a 
nexus between his current condition and his service or his 
right knee disability.  


ORDER

Entitlement to service connection for a back disorder is 
denied.




____________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


